 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     JING JING LIN,                                  CASE NO. C18-1620 RSM
 8
                                                     ORDER GRANTING UNITED
                                 Plaintiff,
 9                                                   STATES’ MOTION FOR A STAY
                         v.
                                                     OF CASE IN LIGHT OF LAPSE OF
10                                                   APPROPRIATIONS
     KIRSTJEN NEILSEN; JEFF SESSIONS,
11
                                Defendants.
12
           The United States of America has filed a Motion for a Stay of Case in Light of Lapse
13
     of Appropriations, in which the United States seeks a stay of proceedings entered in this case
14
     commensurate with the duration of the lapse in appropriations for the United States
15
     Department of Justice.
16
           The Court, having reviewed the pleadings and materials in this case, it is hereby
17
     ORDERED that:
18
           The Defendant’s Motion for a Stay of Case in Light of Lapse of Appropriations is
19
     GRANTED. All pending deadlines, including the trial date, for the above-captioned case are
20
     hereby STAYED and all current deadlines are hereby EXTENDED commensurate with the
21

22    ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      LAPSE OF APPROPRIATIONS (PROPOSED)                                   SEATTLE, WASHINGTON 98101
      C18-1620 RSM - 1                                                           (206) 553-7970
 1 duration of the lapse in appropriations. The Government is responsible for notifying the

 2 Court once appropriations have been received.

 3
                   DATED this 24th day of January 2019.
 4

 5                                           A
                                             RICARDO S. MARTINEZ
 6                                           CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9 Presented by:

10 BRIAN T. MORAN
   United States Attorney
11
   s/ Patricia D. Gugin
12 PATRICIA D. GUGIN, WSBA No. 43458
   Assistant United States Attorney
13 United States Attorney’s Office
   700 Stewart Street, Suite 5220
14 Seattle, Washington 98101-1271
   Phone: 206-553-7970
15 Fax: 206-553-4073
   Email: Pat.gugin@usdoj.gov
16
   Attorneys for the United States of America
17

18

19

20

21

22   ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     LAPSE OF APPROPRIATIONS (PROPOSED)                                  SEATTLE, WASHINGTON 98101
     C18-1620 RSM - 2                                                          (206) 553-7970
